While I concur with the judgment in the case at bar, I would strongly urge that its rule of law be limited to the facts as presented by this particular case lest our decision be interpreted as granting our imprimatur to a concept of law which would permit a debtor to disregard the express terms of an installment sales agreement.
In those limited situations where the creditor has engaged in the practice of repeatedly accepting late payments so as to result in the debtor's reliance upon such a continued course of conduct I agree that the creditor must give the debtor adequate warning before exercising any rights of repossession under the purchase agreement.
It is with this caveat in mind that I concur in the judgment herein. *Page 99